Hoskins, Inc., et s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     January 12, 2015

                                   No. 04-14-00807-CV

                                    Brad AERY et. al.,
                                        Appellants

                                             v.

                                  HOSKINS, INC., et al,
                                      Appellees

               From the 36th Judicial District Court, McMullen County, Texas
                             Trial Court No. M-12-0045-CV-A
                           Starr Boldrick Bauer, Judge Presiding


                                      ORDER
        The McMullen County Clerk’s Request to paper file in this appeal is GRANTED. The
clerk’s notification of late record is NOTED. The clerk’s record is due on January 16, 2015.



                                                  _________________________________
                                                  Rebeca Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court